Title: From George Washington to Major General Nathanael Greene, 30 November 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          Pompton [N.J.] 30th Novemr 1779. 6 OClock P.M.
        
        Yours of the 27th reached me this day at Noon at Sufferans. From a consideration of all circumstances I am led to decide upon the position back of Mr Kembles, and more especially, as I think there will be an immediate necessity of sending a further reinforcement to South Carolina—I mean, besides the North Carolinians. This, with the diminution of force which will be occasioned by the expiration of inlistments will oblige us to seek a more remote position than we would otherwise have done. You will therefore proceed to laying off the Ground.
        I shall be at Morris town tomorrow and shall be obliged by your ordering me a late dinner. I understand my quarters are to be at Mrs Fords. If I am mistaken be pleased to send a person to meet me and set me right. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. say nothing of the further reinforcement to the southward.
        
      